
	
		III
		111th CONGRESS
		1st Session
		S. RES. 60
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2009
			Mrs. Shaheen (for
			 herself, Mr. Voinovich,
			 Mr. Casey, Mr.
			 Lieberman, Ms. Mikulski,
			 Mr. Bayh, Mr.
			 Durbin, Mr. Lugar,
			 Mr. Bennett, Mr. Dodd, and Mr.
			 Martinez) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Relations
		
		
			March 12, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 10-year anniversary of
		  the accession of the Czech Republic, the Republic of Hungary, and the Republic
		  of Poland as members of the North Atlantic Treaty Organization.
		  
	
	
		Whereas, on March 12, 1999, the Czech Republic, the
			 Republic of Hungary, and the Republic of Poland formally joined the North
			 Atlantic Treaty Organization (NATO);
		Whereas, in March 2009, NATO will celebrate the 10-year
			 anniversary of the accession of the Czech Republic, Hungary, and Poland as
			 members of the alliance;
		Whereas representatives of the governments of the Czech
			 Republic, Hungary, and Poland will be in attendance as NATO celebrates its 60th
			 anniversary at a summit to be held on April 4, 2009, in Germany and
			 France;
		Whereas the security of the United States and its NATO
			 allies have been enhanced by the integration of the Czech Republic, Hungary,
			 and Poland into the NATO alliance;
		Whereas the Czech Republic, Hungary, and Poland have been
			 integral to the NATO mission of promoting a Europe that is whole, undivided,
			 free, and at peace;
		Whereas the membership of the Czech Republic, Hungary, and
			 Poland has strengthened the ability of NATO to perform a full range of missions
			 throughout the world;
		Whereas the Czech Republic, Hungary, and Poland continue
			 to provide crucial support and participation in the NATO International Security
			 Assistance Force in Afghanistan, as NATO struggles to help the people of
			 Afghanistan create the conditions necessary for security and successful
			 development and reconstruction;
		Whereas the Czech Republic, Hungary, and Poland helped
			 support NATO efforts to stabilize and secure the Balkans region by contributing
			 to the NATO-led Kosovo Force;
		Whereas the Czech Republic, Hungary, Poland, and all NATO
			 members share a strong mutual commitment to defense, regional security,
			 development, and human rights, throughout Europe and beyond; and
		Whereas the Czech Republic, Hungary, and Poland have done
			 much to help NATO meet the global challenges of the 21st century, including the
			 threat of terrorism, the spread of weapons of mass destruction, instability
			 caused by failed states, and threats to global energy security: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)celebrates the
			 10th anniversary of the accession of the Czech Republic, the Republic of
			 Hungary, and the Republic of Poland as members of the North Atlantic Treaty
			 Organization (NATO);
			(2)congratulates the
			 people of the Czech Republic, Hungary, and Poland on their accomplishments as
			 members of free democracies and partners in European stability and
			 security;
			(3)expresses
			 appreciation for the continuing and close partnership between the United States
			 Government and the Governments of the Czech Republic, Hungary, and Poland;
			 and
			(4)urges the United
			 States Government to continue to seek new ways to deepen and expand its
			 important relationships with the Governments of the Czech Republic, Hungary,
			 and Poland.
			
